DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 31 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 11-19-2019 have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claim 10 is objected to because of the following informalities:  please change “the storing the error correction information” recited on line 2 to “storing the error correction information”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 to 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 is indefinite because it is unclear if the coded bit sequence is the second bit sequence and the phrase “code the second bit sequence using a code” is confusing.  Dependent claims 3 to 5 are also rejected due to their dependency on a rejected base claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 6, 13, 17, 19 to 21 and 25 to 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari (USP 9471417).
Claims 1, 28 and 30:
Asnaashari substantially teaches the claimed invention.  Asnaashari teaches a method and apparatus for back-annotating errors in a resistive random access memory (ReRAM) array, the apparatus comprising: a memory array (110) having a memory cell (112) with the form of a non-volatile memory such as ReRAM storing data (114) (see col. 7, lines 1 to 10).  Asnaashari teaches a controller (102) is coupled to and communicates with the memory array (110) (see fig. 1 and col. 6, lines 25 to 40).  
Asnaashari teaches that the controller stores cell data (“bit sequence”) in the cell of the memory array (see col. 6, lines 47 to 55).  Asnaashari teaches that the controller includes an error correction (ECC) component (118) that checks the stored cell data for bit errors (see col. 7, lines 
Asnaashari does not specifically teach the controller stores the error correction information; however, this teaching is obvious to the teachings of Asnaashari because Asnaashari teaches writing corrected data to the host includes a controller that produces correction commands (126) and the correction commands includes correction instructions for flipping an error bit stored in the data memory.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Asnaashari would have comprise the steps of storing the error correction information because Asnaashari teaches a method and an apparatus for reducing circuitry and overhead includes a step of storing a corrected command wherein the corrected command includes an error instruction for correcting a bit error.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ the method of reducing circuitry and overhead in detecting and correcting errors of a ReRAM as taught by Asnaashari (see col. 4, lines 30 to 60).
	As per claim 2, Asnaashari discloses that a page of the memory is divided into multiple codewords, that represents a portion of a page that are process individually by the ECC component, which reads on “determine a second bit sequence, code the second bit sequence using a code to determine a coded bit sequence” (see col. 9, lines 8 to 20).  Asnaashari further teaches a codeword locator (202) for identifying a codeword associated with the ECC algorithm 
	As per claim 6, Asnaashari teaches storing the corrected command is can be similar to write command and is able to correct write errors (see col. 8, lines 6 to 20).  
	As per claim 13, Asnaashari teaches that the data stored in the cell of the non-volatile memory includes identifying a correct bit value and an error bit value based on the page address and using a codeword locator (see fig. 5 and col. 10, lines 10 to 39).  
	As per claim 17, Asnaashari teaches that an error back annotator component (124) generates a correction command that includes a correction instruction for correcting a stored bit that is in error by flipping the bit (see col. 7 lie 57 to col. 8, lines 33).  Asnaashari also teaches that the codeword once corrected is stored in the cell and the buffer (116) as updated corrected data (see col. 10, lines 20 to 35).

	Claims 19 and 31:
Asnaashari substantially teaches the claimed invention.  Asnaashari teaches a method and apparatus for back-annotating errors in a resistive random access memory (ReRAM) array, the apparatus comprising: a memory array (110) having a memory cell (112) with the form of a non-volatile memory such as ReRAM, storing data (114) (see col. 7, lines 1 to 10).  Asnaashari teaches a controller (102) (“control unit”) is coupled to and communicates with the memory array (110) (see fig. 1 and col. 6, lines 25 to 40).  
Asnaashari teaches that the controller includes an error correction (ECC) component (118) that checks the stored cell data for bit errors (see col. 7, lines 36 to 44).   Asnaashari  teaches that the stored data includes a parity bit (502) for correcting a bit error in the stored data 
Although Asnaashari teaches that the stored data includes a parity bit, Asnaashari fails to specifically teach the controller stores the error correction information.   however, this teaching is obvious to the teachings of Asnaashari because Asnaashari teaches that writing back corrected data to the host includes a controller that produces correction commands (126) and the correction commands includes correction instructions for flipping an error bit stored in the data memory as well as the data storing a parity bit for error detection.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Asnaashari would have comprise the steps of storing the error correction information because Asnaashari teaches a method and an apparatus for reducing circuitry and overhead includes a step of storing a parity bit with the data and  the correction commands that includes an error instruction for correcting a bit error.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ the method of reducing circuitry and overhead in detecting and correcting errors of a ReRAM as taught by Asnaashari (see col. 4, lines 30 to 60).


20, Asnaashari teaches that the stored corrected instruction of the correction command flips a bit that is in error of a codeword in the memory cell by using the correction instruction (see col. 8, lines 14 et seq.). 
	As per claim 21, Asnaashari teaches that the error correction component includes an encoder and decoder for detecting and correcting errors of data of the memory cell wherein multiple bit errors maybe corrected (see col. 10, lines 10 et seq.).  Asnaashari also teaches that the ECC component may apply any suitable ECC algorithm for detecting and correcting (“code”) errors (see col. 7, lines 40 to 50).
	As per claims 25 and 27, Asnaashari teaches that the array of memory (110) is a nonvolatile memory that maybe a resistive random access memory and having a cell (112) for storing data, corrected data and correction command (see col. 7, lines 5 to 15 and col. 8, lines 5 to 33).  
	As per claim 26, Asnaashari teaches that the memory system includes buffers (116) that are registers for temporary storing data communicated between the host and the memory array and upon a read or write command from the host to the nonvolatile memory array,  data and commands are stored in the buffer, which reads on “upon the device being started up, load available error correction information for the electronic data memory into at least one of a volatile memory, a RAM or a register of the device.” (see col. 6, lines 25 to 46).
	As per claim 29, Asnaashari teaches that the memory system comprises many forms such as a removable storage device, or a hardware card (see col. 6, lines 5 to 20).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari in view of  Lien et al. (USPAP 2016/0350178).
As per claim 10, Asnaashari teaches a memory system comprising a memory array with a cell for storing a codeword and the cell of the memory array stores data and parity bits (see fig. 5 and col. 10, lines 5 et seq.).  Asnaashari does not specifically teach that the memory array has an area reserved for storing the error correction information; however, Lien in an analogous art teaches a memory system with a memory array (200) having an ECC cells (320) as an area reserved for storing ECC bits for detecting errors (see par. 0029).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory array of  Asnaashari by substituting it with the memory array of Lien because Lien teaches that for performance improvement of resistive random access memories may include a memory array configured to store the ECC bits in an separate area reserved for storing ECC bits.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to configure a RRAM with multiple areas for storing ECC bits and data bits for the effective detection and correction of errors in a memory system as taught by Lien (see par. 0024)

Allowable Subject Matter
Claims 3 to 5, 7, 8 to 9, 11 to 12, 14 to 16, 18, and 22 to 24,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chien et al.	(USPAP 2018/0366187) discloses a method for controlling resistive random access memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112